Citation Nr: 1111358	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  09-31 566	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for residuals of broken ribs.

3.  Entitlement to service connection for a respiratory disability.

4.  Entitlement to service connection for alcoholism, to include as secondary to service-connected post-traumatic stress disorder (PTSD) with major recurrent depression.

5.  Entitlement to an initial evaluation in excess of 30 percent for PTSD with major recurrent depression.

6.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from October 1975 to November 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In an August 2008 rating decision, the RO granted service connection for PTSD, with major recurrent depression and assigned a 30 percent evaluation, effective from March 16, 2006.  In a June 2009 rating decision, the RO denied service connection for bilateral hearing loss disability, residuals of broken ribs, and a respiratory disability.  In the same decision, the RO granted service connection for tinnitus and assigned a 10 percent evaluation, effective from October 28, 2008.  In a July 2009 rating decision, the RO denied service connection for alcohol abuse, to include as secondary to service-connected post-traumatic stress disorder (PTSD) with major recurrent depression.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from October 1975 to November 1978.

 2.	On March 2, 2011, the Board was notified by the Department of Veterans Affairs (VA) Regional Office, Milwaukee, Wisconsin, that the appellant died in November 2010.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2010).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.


		
U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


